                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                         Plaintiff,                     Case   No. 19-CR-02
   vs.

ALEXANDER P. BEBRIS,

                         Defendant.




                      MOTION TO MODIFY DETENTION ORDER



         Defendant Alexander P. Bebris, by his attorneys Gimbel, Reilly, Guerin & Brown

LLP, respectfully moves the court, the Honorable William C. Griesbach, Chief Judge

presiding, and the Honorable David E. Jones, United States Magistrate Judge, pursuant

to 18 U.S.C. S 3145(b), to review and modify the detention order issued by Magistrate

Judge James R. Sickel on January 2,20!9.

         This motion is supported by the accompanying affidavit of counsel.

         Dated this 19th day of September,2019.




         Case 1:19-cr-00002-WCG Filed 09/19/19 Page 1 of 2 Document 36
                                               Respectfully submitted,

                                               GIMBEL, REILLY, GUERIN & BROWN LLP

                                               By:
                                                     / s/Brianna T. Mever
                                                     JASON D. LUCZAK
                                                     State Bar No. 1070883
                                                     Email : jluczak@ gr gblaw. com
                                                     BRIANNA J. MEYER
                                                     State Bar No. 1,098293
                                                     Email: bmeyer@grgblaw.com
                                               Attorneys for Defendant

POST OFFICE ADDRESS:

Two Plaza East, Suite 11"70
330 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Telephone : 41.4 / 271.-1.440
cim/bebris, alexander/b ail mot 2019-09 -0 6




           Case 1:19-cr-00002-WCG Filed 09/19/19 Page 2 of 2 Document 36
